Title: To Thomas Jefferson from Abigail Adams, 27 June 1787
From: Adams, Abigail
To: Jefferson, Thomas



Dear Sir
London june 27 1787

I had the Honour of addressing you yesterday and informing you of the safe arrival of your daughter. She was but just come when I sent of my letter by the post, and the poor little Girl was very unhappy being wholy left to strangers. This however lasted only  a few Hours, and Miss is as contented to day as she was misirable yesterday. She is indeed a fine child. I have taken her out to day and purchased her a few articles which she could not well do without and I hope they will meet your approbation. The Girl who is with her is quite a child, and Captain Ramsey is of opinion will be of so little Service that he had better carry her back with him. But of this you will be a judge. She seems fond of the child and appears good naturd.
I sent by yesterdays post a Number of Letters which Captain Ramsey brought with him not knowing of any private hand, but Mr. Trumble has just calld to let me know that a Gentleman sets off for paris tomorrow morning. I have deliverd him two Letters this afternoon received, and requested him to wait that I might inform you how successfull a rival I have been to Captain Ramsey, and you will find it I imagine as difficult to seperate Miss Polly from me as I did to get her from the Captain. She stands by me while I write and asks if I write every day to her pappa? But as I have never had so interesting a subject to him to write upon […] I hope he will excuse the hasty scrips for the [scanty?] intelligence they contain, and be assured Dear Sir that I am with sentiments of sincere esteem your Humble Servant,

A Adams

